                                          Case 3:20-cv-07751-JCS Document 15 Filed 12/14/20 Page 1 of 1




                                   1

                                   2

                                   3
                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     XIAOHUA HUANG,                                   Case No. 20-cv-07751-JCS
                                                       Plaintiff,
                                   8
                                                                                          ORDER DENYING MOTION TO
                                                 v.                                       DISMISS AS MOOT
                                   9
                                  10     STEVE MORROW, et al.                             Re: Dkt. No. 8
                                                       Defendants.
                                  11
                                  12          Defendants Steve Morrow, Genesis Global, and Genesis Global Hardware, Inc. moved to
Northern District of California
 United States District Court




                                  13   dismiss Plaintiff Xiaohua Huang’s original complaint. See Mot. (dkt. 8). In response, Huang filed
                                  14   a first amended complaint as allowed by Rule 15(a)(1)(B) of the Federal Rules of Civil Procedure.
                                  15   See 1st Am. Compl. (dkt. 12). Because the amended complaint supersedes the original complaint
                                  16   that Defendants sought to dismiss, Defendants’ motion is DENIED as moot, without prejudice to
                                  17   any argument Defendants might raise with respect to the first amended complaint. The hearing
                                  18   noticed for January 8, 2021 is VACATED.
                                  19          IT IS SO ORDERED.
                                  20   Dated: December 14, 2020
                                  21                                                  ______________________________________
                                                                                      JOSEPH C. SPERO
                                  22                                                  Chief Magistrate Judge
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
